DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/18/2022 has been entered.

Response to Amendment
The Amendments, filed on 09/22/2022, have been received and made of record. In response to the most recent Office Action, dated 07/26/2022, claims 1 and 15 have been amended.

Response to Arguments
Applicant’s amendments, filed on 09/22/2022, have been entered and fully considered. In light of the amendments, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments are rendered moot. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2, “having an a primary winding” should be changed to “having a primary winding”
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12, 13, 15-18, 21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 5825164) in view of Tajima (US 2014/0125386).
Regarding claim 1, Williams teaches an isolation transformer boost system (Figure 1), the system comprising: an isolation transformer (Figure 1 Component 10) having a primary winding (Figure 1 Component 2) and a secondary winding (Figure 1 Components 16+18); a sensor (Figure 1 Components 36+32); an electronic processor coupled to the sensor (Figure 1 Component 42), the electronic processor configured to: receive, from the sensor, an electrical characteristic measurement (Figure 1 Component 42 receives a signal from Component 36; Column 4 Lines 9-13 “controller 42 automatically varies the effective turns ratio of the transformer as the load changes. In this embodiment, it senses changes in the load by receiving a signal representative of the requested duty-cycle from electrical switch control circuit 36”; Figure 4 is a detailed schematic of Component 42 in Figure 1; Figure 4 Component DC is received from Component 36 of Figure 1 thus is the electrical characteristic measurement); compare the electrical characteristic measurement to a predetermined threshold (Figure 1 Component 42 is further detailed in Figure 4; Figure 4 Component 44 compares the DC signal with a lower threshold value which can be a predetermined threshold; Column 5 Line 64-Column 6 Line 5); and activate an electrical characteristic boost (Figure 1 When Component R1 is ON and R2 is OFF allows for more turns on the secondary winding thus increasing the voltage output thus providing a voltage boost) when the electrical characteristic measurement is below the predetermined threshold (Figure 4 Component 44 outputs signal 48 if the DC signal is below the lower threshold value; Column 5 Line 64-Column 6 Line 5; Column 4 Lines 21-24 “when the turns ratio is to be increased, the transformer inductance controller electrically removes secondary winding 18 from the secondary circuit by closing relay R2 and opening relay R1”; Column 4 Lines 25-47).
Williams does not teach wherein an electrostatic shield is located between the primary winding and the secondary wining wherein the electrostatic shield is grounded separately from an isolation transformer ground. 
Tajima teaches an isolation transformer system (Figure 2), the system comprising: an isolation transformer (Figure 2 Component T) having a primary winding (Figure 2 Component N1), a secondary winding (Figure 2 Component N2), and an electrostatic shield located between the primary winding and the secondary winding (Figure 2 Component 5; Paragraph 0013 “an electrostatic shield plate between a primary winding of the pulse transformer and the secondary winding”), wherein the electrostatic shield is grounded separately from an isolation transformer ground (Paragraph 0034 “the electrostatic shield plate 5 is provided, being directly grounded to the second ground potential point GND2”; Figure 1 Component GND1 can be seen as the isolation transformer ground because the transformer is directly connected to that ground through the primary winding; Figure 1 Component 5 is directly connected to a separate second ground potential). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of Williams to incorporate an electrostatic shield as taught by Tajima. The advantage of the electrostatic shield is that it makes it possible to suppress an abnormal current flowing from the primary winding side to the secondary winding side while also reducing noise current within the circuit thus leading to more stable operation of the system and protecting power devices within the system from abnormal currents and voltages. 

Regarding claim 2, Williams and Tajima teach all the limitations of claim 1. Williams further teaches wherein while the system is operating, the electronic processor is configured to activate the electrical characteristic boost when the electrical characteristic measurement is below the predetermined threshold for a predetermined time period (Figure 4 Component 44 compares the DC signal with a lower threshold value and if it is below the threshold a signal 48 is outputted to Component 52; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 52 determines if the DC signal has been below the lower threshold for a predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 56; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47).

Regarding claim 3, Williams and Tajima teach all the limitations of claim 1. Williams further teaches wherein the electronic processor is further configured to compare the electrical characteristic measurement to a predetermined upper limit threshold, and deactivate the electrical characteristic boost (Column 4 Lines 16-20 “Transformer inductance controller 42 reduces the turns ratio by electrically adding secondary winding 18 (in series with secondary winding 16) into the circuit by closing relay R1 and opening relay R2”; This passage highlights the operation of deactivating the boost operation by turning on R1 and turning off R2 which decreases the number of turns and decreases the voltage to the load as the current is increased; V=IR; Figure 4 Component 44 compares the DC signal with a upper threshold value and if it is higher a signal 46 is outputted to Component 50; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 50 determines if the DC signal has been higher than the upper threshold for a second predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 54; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47).

Regarding claim 4, Williams and Tajima teach all the limitations of claim 3. Williams further teaches wherein while the system is operating, the electronic processor is configured to deactivate the electrical characteristic boost when the electrical characteristic measurement is above the predetermined upper limit threshold for a predetermined time period (Column 4 Lines 16-20 “Transformer inductance controller 42 reduces the turns ratio by electrically adding secondary winding 18 (in series with secondary winding 16) into the circuit by closing relay R1 and opening relay R2”; This passage highlights the operation of deactivating the boost operation by turning on R1 and turning off R2 which decreases the number of turns and decreases the voltage to the load as the current is increased; V=IR; Figure 4 Component 44 compares the DC signal with a upper threshold value and if it is higher a signal 46 is outputted to Component 50; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 50 determines if the DC signal has been higher than the upper threshold for a second predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 54; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47).

Regarding claim 7, Williams and Tajima teach all the limitations of claim 1. Williams further teaches wherein the electronic processor is further configured to deactivate the electrical characteristic boost when the electrical characteristic measurement exceeds an upper limit threshold (Column 4 Lines 16-20 “Transformer inductance controller 42 reduces the turns ratio by electrically adding secondary winding 18 (in series with secondary winding 16) into the circuit by closing relay R1 and opening relay R2”; This passage highlights the operation of deactivating the boost operation by turning on R1 and turning off R2 which decreases the number of turns and decreases the voltage to the load as the current is increased; V=IR; Figure 4 Component 44 compares the DC signal with a upper threshold value and if it is higher a signal 46 is outputted to Component 50; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 50 determines if the DC signal has been higher than the upper threshold for a second predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 54; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47).

Regarding claim 12, Williams and Tajima teach all the limitations of claim 1. Williams further teaches wherein the electrical characteristic measurement is a voltage measurement (Figure 4 Component DC is a voltage measurement signal; Column 7 Line 52-55 “Level detection circuit 44 receives the duty-cycle signal ("DC") from the current regulator, which varies between 0 and -7.7 volts”) and the electrical characteristic boost is a voltage boost (Column 4 Lines 20-24 highlights that Components R1+R2 are controlled to activate the boost operation wherein R2 is ON and R1 is OFF which increases the number to turns on the secondary winding and the voltage at the output).

Regarding claim 13, Williams and Tajima teach all the limitations of claim 1. Williams further teaches the system further comprising a contactor and wherein activating the electrical characteristic boost includes actuating the contactor (Figure 1 Components R1+R2 form an actuator; Figure 1 Components R1+R2 are controlled to activate the voltage boost by turning R1 ON and R2 OFF).

Regarding claim 15, Williams teaches a method  (Figures 1-6) of boosting an electrical characteristic (Figure 1 Component Vout, the output voltage, which is not shown but is outputted to loads 20, 22, 24 and 26) of an isolation transformer (Figure 1 Component 10) of an isolation transformer system (Figure 1), the method comprising: providing the isolation transformer (Figure 1 Component 10) having a primary winding (Figure 1 Component 12) and a secondary winding (Figure 1 Components 16+18); receiving, from a sensor (Figure 1 Components 36+32), an electrical characteristic measurement (Figure 1 Component 42 receives a signal from Component 36; Column 4 Lines 9-13 “controller 42 automatically varies the effective turns ratio of the transformer as the load changes. In this embodiment, it senses changes in the load by receiving a signal representative of the requested duty-cycle from electrical switch control circuit 36”; Figure 4 is a detailed schematic of Component 42 in Figure 1; Figure 4 Component DC is received from Component 36 of Figure 1 thus is the electrical characteristic measurement); comparing the electrical characteristic measurement to a predetermined threshold (Figure 1 Component 42 is further detailed in Figure 4; Figure 4 Component 44 compares the DC signal with a lower threshold value which can be a predetermined threshold; Column 5 Line 64-Column 6 Line 5); and activating an electrical characteristic boost (Figure 1 When Component R1 is ON and R2 is OFF allows for more turns on the secondary winding thus increasing the voltage output thus providing a voltage boost) when the electrical characteristic measurement is below the predetermined threshold (Figure 4 Component 44 outputs signal 48 if the DC signal is below the lower threshold value; Column 5 Line 64-Column 6 Line 5; Column 4 Lines 21-24 “when the turns ratio is to be increased, the transformer inductance controller electrically removes secondary winding 18 from the secondary circuit by closing relay R2 and opening relay R1”; Column 4 Lines 25-47).
Williams does not teach an electrostatic shield located between the primary winding and the secondary winding, wherein the electrostatic shield is grounded separately from an isolation transformer ground. 
Tajima teaches an isolation transformer system (Figure 2), the system comprising: an isolation transformer (Figure 2 Component T) having a primary winding (Figure 2 Component N1), a secondary winding (Figure 2 Component N2), and an electrostatic shield located between the primary winding and the secondary winding (Figure 2 Component 5; Paragraph 0013 “an electrostatic shield plate between a primary winding of the pulse transformer and the secondary winding”), wherein the electrostatic shield is grounded separately from an isolation transformer ground (Paragraph 0034 “the electrostatic shield plate 5 is provided, being directly grounded to the second ground potential point GND2”; Figure 1 Component GND1 can be seen as the isolation transformer ground because the transformer is directly connected to that ground through the primary winding; Figure 1 Component 5 is directly connected to a separate second ground potential). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of Williams to incorporate an electrostatic shield as taught by Tajima. The advantage of the electrostatic shield is that it makes it possible to suppress an abnormal current flowing from the primary winding side to the secondary winding side while also reducing noise current within the circuit thus leading to more stable operation of the system and protecting power devices within the system from abnormal currents and voltages. 

Regarding claim 16, Williams and Tajima teach all the limitations of claim 15. Williams further teaches while the isolation transformer system is operating, activating the electrical characteristic boost when the electrical characteristic measurement is below the predetermined threshold for a predetermined time period (Figure 4 Component 44 compares the DC signal with a lower threshold value and if it is below the threshold a signal 48 is outputted to Component 52; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 52 determines if the DC signal has been below the lower threshold for a predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 56; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47).

Regarding claim 17, Williams and Tajima teach all the limitations of claim 15. Williams further teaches comparing the electrical characteristic measurement to a predetermined upper limit threshold, and deactivating the electrical characteristic boost (Column 4 Lines 16-20 “Transformer inductance controller 42 reduces the turns ratio by electrically adding secondary winding 18 (in series with secondary winding 16) into the circuit by closing relay R1 and opening relay R2”; This passage highlights the operation of deactivating the boost operation by turning on R1 and turning off R2 which decreases the number of turns and decreases the voltage to the load as the current is increased; V=IR; Figure 4 Component 44 compares the DC signal with a upper threshold value and if it is higher a signal 46 is outputted to Component 50; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 50 determines if the DC signal has been higher than the upper threshold for a second predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 54; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47).

Regarding claim 18, Williams and Tajima teach all the limitations of claim 17. Williams further teaches while the isolation transformer system is operating, deactivating the electrical characteristic boost when the electrical characteristic measurement is above the predetermined upper limit threshold for a predetermined time period (Column 4 Lines 16-20 “Transformer inductance controller 42 reduces the turns ratio by electrically adding secondary winding 18 (in series with secondary winding 16) into the circuit by closing relay R1 and opening relay R2”; This passage highlights the operation of deactivating the boost operation by turning on R1 and turning off R2 which decreases the number of turns and decreases the voltage to the load as the current is increased; V=IR; Figure 4 Component 44 compares the DC signal with a upper threshold value and if it is higher a signal 46 is outputted to Component 50; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 50 determines if the DC signal has been higher than the upper threshold for a second predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 54; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47).

Regarding claim 21, Williams and Tajima teach all the limitations of claim 15. Williams further teaches deactivating the electrical characteristic boost when the electrical characteristic measurement exceeds an upper limit threshold ((Column 4 Lines 16-20 “Transformer inductance controller 42 reduces the turns ratio by electrically adding secondary winding 18 (in series with secondary winding 16) into the circuit by closing relay R1 and opening relay R2”; This passage highlights the operation of deactivating the boost operation by turning on R1 and turning off R2 which decreases the number of turns and decreases the voltage to the load as the current is increased; V=IR; Figure 4 Component 44 compares the DC signal with a upper threshold value and if it is higher a signal 46 is outputted to Component 50; Column 5 Line 64-Column 6 Line 5 highlights this operation; Component 50 determines if the DC signal has been higher than the upper threshold for a second predetermined time and if it has exceeded the time a control signal to change the tap is sent through signal 54; Column 6 Lines 6-19 highlights this operation; Column 4 Lines 25-47)).

Regarding claim 26, Williams and Tajima teach all the limitations of claim 15. Williams further teaches wherein the electrical characteristic measurement is a voltage measurement (Figure 4 Component DC is a voltage measurement signal; Column 7 Line 52-55 “Level detection circuit 44 receives the duty-cycle signal ("DC") from the current regulator, which varies between 0 and -7.7 volts”) and the electrical characteristic boost is a voltage boost (Column 4 Lines 20-24 highlights that Components R1+R2 are controlled to activate the boost operation wherein R2 is ON and R1 is OFF which increases the number to turns on the secondary winding and the voltage at the output).

Regarding claim 27, Williams and Tajima teach all the limitations of claim 15. Williams further teaches wherein activating the electrical characteristic boost includes actuating a contactor (Figure 1 Components R1+R2 form an actuator; Figure 1 Components R1+R2 are controlled to activate the voltage boost by turning R1 ON and R2 OFF).

Claims 1, 3, 7, 9-15, 17, 21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Divan (US 2016/0195891) in view of Tajima (US 2014/0125386).
Regarding claim 1, Divan teaches an isolation transformer boost system (Figure 4), the system comprising: an isolation transformer (Figure 4 Component 401) having a primary winding (Figure 4 Component 401 Left Winding) and a secondary winding (Figure 4 Component 401 Right Winding); a sensor (Figure 4 Component 403); an electronic processor (Figure 4 Component 406) coupled to the sensor (Figure 4 Component 403), the electronic processor configured to: receive, from the sensor, an electrical characteristic measurement (Figure 4 Component 403; Paragraph 0046 “the voltage sensor 403 measures the voltage of the primary side of the transformer 401”); compare the electrical characteristic measurement to a predetermined threshold (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)”); and activate an electrical characteristic switching instruction based on the electrical characteristic measurement with the predetermined threshold (Paragraph 0046 “if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan does not explicitly teach an operation of boosting based on the voltage being low and does not teach an electrostatic shield located between the primary winding and the secondary winding, wherein the electrostatic shield is grounded separately from an isolation transformer ground.
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 
Tajima teaches an isolation transformer system (Figure 2), the system comprising: an isolation transformer (Figure 2 Component T) having a primary winding (Figure 2 Component N1), a secondary winding (Figure 2 Component N2), and an electrostatic shield located between the primary winding and the secondary winding (Figure 2 Component 5; Paragraph 0013 “an electrostatic shield plate between a primary winding of the pulse transformer and the secondary winding”), wherein the electrostatic shield is grounded separately from an isolation transformer ground (Paragraph 0034 “the electrostatic shield plate 5 is provided, being directly grounded to the second ground potential point GND2”; Figure 1 Component GND1 can be seen as the isolation transformer ground because the transformer is directly connected to that ground through the primary winding; Figure 1 Component 5 is directly connected to a separate second ground potential). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of Williams to incorporate an electrostatic shield as taught by Tajima. The advantage of the electrostatic shield is that it makes it possible to suppress an abnormal current flowing from the primary winding side to the secondary winding side while also reducing noise current within the circuit thus leading to more stable operation of the system and protecting power devices within the system from abnormal currents and voltages.

Regarding claim 3, Divan and Tajima teach all the limitations of claim 1. Divan further teaches wherein the electronic processor is further configured to compare the electrical characteristic measurement to a predetermined upper limit threshold, and provide a switching instruction (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)… if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in this current embodiment does not teach to deactivate the electrical characteristic boost when the voltage is too high. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 

Regarding claim 7, Divan and Tajima teach all the limitations of claim 1. Divan further teaches wherein the electronic processor is further configured to provide a switching instruction when the electrical characteristic measurement exceeds an upper limit threshold (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)… if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in this current embodiment does not teach to deactivate the electrical characteristic boost when the voltage is too high. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 

Regarding claim 9, Divan and Tajima teach all  the limitations of claim 1. Divan further teaches wherein the electronic processor is further configured to provide a wireless access point (Paragraph 0029 states that the processor may be implemented like shown in Figure 7; Figure 7 Component 724; Paragraph 0069 “a given communications interface 724.  These signals might be provided to communications interface 724 via a channel 728. This channel 728 might carry signals and might be implemented using a wired or wireless communication medium”).

Regarding claim 10, Divan and Tajima teach all the limitations of claim 1. Divan further teaches wherein the electronic processor is further configured to connect to a wireless network (Paragraph 0029 states that the processor may be implemented like shown in Figure 7; Figure 7 Component 724; Paragraph 0069 “a given communications interface 724.  These signals might be provided to communications interface 724 via a channel 728. This channel 728 might carry signals and might be implemented using a wired or wireless communication medium… a network interface, a local or wide area network, and other wired or wireless communications channels”).

Regarding claim 11, Divan and Tajima teach all the limitations of claim 10. Divan further teaches wherein the electronic processor is further configured to automatically transmit a status update regarding the system to a remote server (Figure 7 Component 708 stores information and instructions for and from the processor; Figure 7 Component 724 transfers data to the outside network; Paragraphs 0066 and 0068).

Regarding claim 12, Divan and Tajima teach all the limitations of claim 1. Divan further teaches wherein the electrical characteristic measurement is a voltage measurement (Figure 4 Component 403; Paragraph 0046 “the voltage sensor 403 measures the voltage of the primary side of the transformer 401”).
Divan in this current embodiment does not teach explicitly the electrical characteristic boost is a voltage boost.
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 

Regarding claim 13, Divan and Tajima teach all the limitations of claim 1. Divan further teaches the system further comprising a contactor and wherein activating the electrical characteristic boost includes actuating the contactor (Figure 4 Component 408; Paragraph 0046 “The switching element 408 may be an electromechanical relay or a contactor”).

Regarding claim 14, Divan and Tajima teach all the limitations of claim 13. Divan further teaches wherein the contactor is coupled to a voltage tap of the primary winding of the isolation transformer (Paragraph 0046 “The switching element 408 may be coupled to either the top (409) or bottom (410) tap of the field upgradeable transformer 400”; Paragraph 0046 highlights the switching element is coupled to the primary winding). 

Regarding claim 15, Divan teaches a method of boosting an electrical characteristic (Figure 4) of an isolation transformer (Figure 4 Component 401) of an isolation transformer system, the method comprising: providing the isolation transformer having a primary winding (Figure 4 Component 401 Left Winding) and a secondary winding (Figure 4 Component 401 Right Winding); receiving, from a sensor (Figure 4 Component 403), an electrical characteristic measurement (Figure 4 Component 403; Paragraph 0046 “the voltage sensor 403 measures the voltage of the primary side of the transformer 401”); comparing the electrical characteristic measurement to a predetermined threshold (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)”); and activating an electrical characteristic switching instruction based on the electrical characteristic measurement with the predetermined threshold (Paragraph 0046 “if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in the current embodiment does not explicitly teach activating an electrical characteristic boost when the electrical characteristic measurement is below the predetermined threshold and providing an electrostatic shield located between the primary winding and the secondary winding wherein the electrostatic shield is grounded separately from an isolation transformer ground.
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 
Tajima teaches an isolation transformer system (Figure 2), the system comprising: an isolation transformer (Figure 2 Component T) having a primary winding (Figure 2 Component N1), a secondary winding (Figure 2 Component N2), and an electrostatic shield located between the primary winding and the secondary winding (Figure 2 Component 5; Paragraph 0013 “an electrostatic shield plate between a primary winding of the pulse transformer and the secondary winding”), wherein the electrostatic shield is grounded separately from an isolation transformer ground (Paragraph 0034 “the electrostatic shield plate 5 is provided, being directly grounded to the second ground potential point GND2”; Figure 1 Component GND1 can be seen as the isolation transformer ground because the transformer is directly connected to that ground through the primary winding; Figure 1 Component 5 is directly connected to a separate second ground potential). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of Williams to incorporate an electrostatic shield as taught by Tajima. The advantage of the electrostatic shield is that it makes it possible to suppress an abnormal current flowing from the primary winding side to the secondary winding side while also reducing noise current within the circuit thus leading to more stable operation of the system and protecting power devices within the system from abnormal currents and voltages. 

Regarding claim 17, Divan and Tajima teach all the limitations of claim 15. Divan further teaches comparing the electrical characteristic measurement to a predetermined upper limit threshold, and providing the electrical characteristic switching instruction (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)… if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in this current embodiment does not teach to deactivate the electrical characteristic boost when the voltage is too high. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 

Regarding claim 21, Divan and Tajima teach all the limitations of claim 15. Divan further teaches providing the electrical characteristic switching instruction when the electrical characteristic measurement exceeds an upper limit threshold (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)… if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in this current embodiment does not teach to deactivate the electrical characteristic boost when the voltage is too high. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 

Regarding claim 23, Divan and Tajima teach all the limitations of claim 15. Divan further teaches creating a wireless access point (Paragraph 0029 states that the processor may be implemented like shown in Figure 7; Figure 7 Component 724; Paragraph 0069 “a given communications interface 724.  These signals might be provided to communications interface 724 via a channel 728. This channel 728 might carry signals and might be implemented using a wired or wireless communication medium”).

Regarding claim 24, Divan and Tajima teach all the limitations of claim 15. Divan further teaches connecting to a wireless network (Paragraph 0029 states that the processor may be implemented like shown in Figure 7; Figure 7 Component 724; Paragraph 0069 “a given communications interface 724.  These signals might be provided to communications interface 724 via a channel 728. This channel 728 might carry signals and might be implemented using a wired or wireless communication medium… a network interface, a local or wide area network, and other wired or wireless communications channels”). 

Regarding claim 25, Divan and Tajima teach all the limitations of claim 24. Divan further teaches automatically transmitting a status update regarding the system to a remote server (Figure 7 Component 708 stores information and instructions for and from the processor; Figure 7 Component 724 transfers data to the outside network; Paragraphs 0066 and 0068).

Regarding claim 26, Divan and Tajima teach all the limitations of claim 15. Divan further teaches wherein the electrical characteristic measurement is a voltage measurement (Figure 4 Component 403; Paragraph 0046 “the voltage sensor 403 measures the voltage of the primary side of the transformer 401”).
Divan in this current embodiment does not teach explicitly the electrical characteristic boost is a voltage boost.
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 

Regarding claim 27, Divan and Tajima teach all the limitations of claim 15. Divan further teaches wherein activating the electrical characteristic boost includes actuating the contactor (Figure 4 Component 408; Paragraph 0046 “The switching element 408 may be an electromechanical relay or a contactor”).

Regarding claim 28, Divan and Tajima teach all the limitations of claim 27. Divan further teaches wherein the contactor is coupled to the voltage tap of a primary winding of the isolation transformer (Paragraph 0046 “The switching element 408 may be coupled to either the top (409) or bottom (410) tap of the field upgradeable transformer 400”; Paragraph 0046 highlights the switching element is coupled to the primary winding).

Claims 2, 4, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Divan (US 2016/0195891) in view of Tajima (US 2014/0125386) and in further view of Cruz (US 2014/0246926).
Regarding claim 2, Divan and Tajima teach all the limitations of claim 1. Divan further teaches wherein the electronic processor activates an electrical characteristic switching instruction based on the electrical characteristic measurement with the predetermined threshold (Paragraph 0046 “if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan does not explicitly teach an operation of boosting based on the voltage being low for a predetermined time period. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 
Cruz teaches comparing an electrical characteristic measurement to a predetermined limit (Claim 1 “comparator configured to compare the summed current to a predetermined value”) and to generate a signal after a predetermined time period (Claim 1 “a timer in communication with the comparator and configured to indicate that a predetermined amount of time has elapsed… a controller configured to receive the first signal from the comparator and the indication from the timer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate waiting for a predetermined time period as taught by Cruz. The benefit of this design is that it prevents false positives due to momentary fluctuations in the electrical characteristic measurement thus enhancing the efficiency of the overall circuit design. 

Regarding claim 4, Divan and Tajima teach all the limitations of claim 3. Divan further teaches wherein the electronic processor is further configured to compare the electrical characteristic measurement to a predetermined upper limit threshold, and provide a switching instruction (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)… if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in this current embodiment does not teach to deactivate the electrical characteristic boost when the voltage is too high for a predetermined time. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 
Cruz teaches comparing an electrical characteristic measurement to a predetermined limit (Claim 1 “comparator configured to compare the summed current to a predetermined value”) and to generate a signal after a predetermined time period (Claim 1 “a timer in communication with the comparator and configured to indicate that a predetermined amount of time has elapsed… a controller configured to receive the first signal from the comparator and the indication from the timer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate waiting for a predetermined time period as taught by Cruz. The benefit of this design is that it prevents false positives due to momentary fluctuations in the electrical characteristic measurement thus enhancing the efficiency of the overall circuit design. 

Regarding claim 16, Divan and Tajima teach all the limitations of claim 15. Divan further teaches activating an electrical characteristic switching instruction based on the electrical characteristic measurement with the predetermined threshold (Paragraph 0046 “if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in the current embodiment does not explicitly teach activating an electrical characteristic boost when the electrical characteristic measurement is below the predetermined threshold for a predetermined time period.
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 
Cruz teaches comparing an electrical characteristic measurement to a predetermined limit (Claim 1 “comparator configured to compare the summed current to a predetermined value”) and to generate a signal after a predetermined time period (Claim 1 “a timer in communication with the comparator and configured to indicate that a predetermined amount of time has elapsed… a controller configured to receive the first signal from the comparator and the indication from the timer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate waiting for a predetermined time period as taught by Cruz. The benefit of this design is that it prevents false positives due to momentary fluctuations in the electrical characteristic measurement thus enhancing the efficiency of the overall circuit design. 

Regarding claim 18, Divan and Tajima teach all the limitations of claim 17. comparing the electrical characteristic measurement to a predetermined upper limit threshold, and providing the electrical characteristic switching instruction (Paragraph 0046 “the voltage sensor 403 may be compared to a set of predetermined values (e.g., a set of voltage set points)… if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan in this current embodiment does not teach to deactivate the electrical characteristic boost when the voltage is too high for a predetermined time period. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 
Cruz teaches comparing an electrical characteristic measurement to a predetermined limit (Claim 1 “comparator configured to compare the summed current to a predetermined value”) and to generate a signal after a predetermined time period (Claim 1 “a timer in communication with the comparator and configured to indicate that a predetermined amount of time has elapsed… a controller configured to receive the first signal from the comparator and the indication from the timer”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate waiting for a predetermined time period as taught by Cruz. The benefit of this design is that it prevents false positives due to momentary fluctuations in the electrical characteristic measurement thus enhancing the efficiency of the overall circuit design.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Divan (US 2016/0195891) in view of Tajima (US 2014/0125386) and in further view of Elferich (US 6751108).
Regarding claim 8, Divan and Tajima teach all the limitations of claim 1. Divan further teaches wherein the predetermined threshold can be set to a value or values (Paragraph 0046 “the voltage measurement by the voltage sensor 403 may be compared to a set of predetermined values”).
Divan does not teach wherein the predetermined threshold is at least one selected from a group consisting of 190 V, 195 V, 200 V, 205 V, 210 V, 215 V, and 220 V.
Elferich teaches a circuit (Figure 1) wherein the predetermined voltage is at least one selected from a group consisting of 190 V, 195 V, 200 V, 205 V, 210 V, 215 V, and 220 V (Column 9 Lines 1-31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate these values as the thresholds as taught by Elferich. The benefit of this design is that is provides increased load accommodation and flexibility. 

Regarding claim 22, Divan and Tajima all the limitations of claim 15. Divan further teaches wherein the predetermined threshold can be set to a value or values (Paragraph 0046 “the voltage measurement by the voltage sensor 403 may be compared to a set of predetermined values”).
Divan does not teach wherein the predetermined threshold is at least one selected from a group consisting of 190 V, 195 V, 200 V, 205 V, 210 V, 215 V, and 220 V.
Elferich teaches a circuit (Figure 1) wherein the predetermined voltage is at least one selected from a group consisting of 190 V, 195 V, 200 V, 205 V, 210 V, 215 V, and 220 V (Column 9 Lines 1-31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate these values as the thresholds as taught by Elferich. The benefit of this design is that is provides increased load accommodation and flexibility.

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Divan (US 2016/0195891) in view of Tajima (US 2014/0125386) and in further view of Gnuechtel (US 5119981).
Regarding claim 5, Divan and Tajima teach all the limitations of claim 1. Divan further teaches wherein the system is configured to operate in an automatic/programming mode of operation (Figure 4 shows that the processor changes based on the values returned by the sensors thus an automatic control; Figure 7 shows that instructions are stored in the memory to be executed by the processor as described in Paragraph 0066 thus a programing mode).
Divan does not teach wherein the system is configured to run in one of a plurality of modes of operation, wherein the one of the plurality of modes of operation is selected from a group consisting of an automatic mode; a manual mode; and a programming mode.
Gnuechtel teaches a system wherein the system is configured to run in one of a plurality of modes of operation (Column 5 Line 60 – Column 6 Line 26), wherein the one of the plurality of modes of operation is selected from the group consisting of an automatic mode; a manual mode; and a programming mode (Column 5 Line 60 – Column 7 Line 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate having a plurality of modes of operation as taught by Gnuechtel. The benefit of this design is that it provides the advantage of modifying the predetermined levels as required based on connected loads and also enable one to control the system more dynamically. 

Regarding claim 6, Divan, Tajima and Gnuechtel teach all the limitations of claim 5. Divan further teaches wherein the automatic mode further includes a static mode and a dynamic mode, wherein while the system is running in the static mode, the electronic processor is configured to activate the electrical characteristic switching instruction when the system is initially powered on (Figure 4 the processor is controlled by the voltage sensor and its value that is returned; Paragraph 0046 states “the voltage sensor 403 measures the voltage of the primary side of the transformer 401” which means at startup the voltage wouldn’t have been fully built up meaning the voltage is low thus activating switching instruction) and while the system is running in the dynamic mode, the electronic processor is configured to automatically affect the electrical characteristic boost while the system is operating (Paragraph 0046 “if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan does not explicitly teach an operation of boosting based on the voltage being low. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously. 

Regarding claim 19, Divan and Tajima teach all the limitations of claim 15. Divan further teaches wherein the system is configured to operate in an automatic/programming mode of operation (Figure 4 shows that the processor changes based on the values returned by the sensors thus an automatic control; Figure 7 shows that instructions are stored in the memory to be executed by the processor as described in Paragraph 0066 thus a programing mode).
Divan does not teach wherein the isolation transformer system is configured to run in one of a plurality of modes of operation, wherein the one of the plurality of modes of operation is selected from a group consisting of an automatic mode; a manual mode; and a programming mode.
Gnuechtel teaches a system wherein the system is configured to run in one of a plurality of modes of operation (Column 5 Line 60 – Column 6 Line 26), wherein the one of the plurality of modes of operation is selected from the group consisting of an automatic mode; a manual mode; and a programming mode (Column 5 Line 60 – Column 7 Line 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Divan to incorporate having a plurality of modes of operation as taught by Gnuechtel. The benefit of this design is that it provides the advantage of modifying the predetermined levels as required based on connected loads and also enable one to control the system more dynamically.

Regarding claim 20, Divan, Tajima and Gnuechtel teach all the limitations of claim 19. Divan further teaches wherein the automatic mode further includes a static mode and a dynamic mode, wherein while the isolation transformer system is running in the static mode, the electronic processor is configured to activate the electrical characteristic switching instruction when the system is initially powered on (Figure 4 the processor is controlled by the voltage sensor and its value that is returned; Paragraph 0046 states “the voltage sensor 403 measures the voltage of the primary side of the transformer 401” which means at startup the voltage wouldn’t have been fully built up meaning the voltage is low thus activating switching instruction) and while the isolation transformer system is running in the dynamic mode, the electronic processor is configured to automatically affect the electrical characteristic boost while the system is operating (Paragraph 0046 “if the voltage measurement is determined to be outside the range of the predetermine values, a voltage value may be determined from the set of predetermined values.  A switching instruction may be determined based on the voltage value”).
Divan does not explicitly teach an operation of boosting based on the voltage being low. 
Divan, however, in a different embodiment (Figure 6A), comprises: a controller (Figure 6A) controlling the transformer to perform a boost operation when the voltage is too low and a buck operation when the voltage is too high (Paragraph 0051 “Transformer 600 may operate in either a buck mode (e.g., when the voltage is too high) or a boost mode (e.g., when the voltage is too low).”).
It would have been obvious to one or ordinary skill in the art to modify Divan’s Figure 4 Embodiment with the control scheme of boosting a voltage when its low and bucking a voltage when its high as taught by Divan’s Figure 6. The benefit of this control is that it provides improved response to change in load demand or to ensure that a consistent voltage is supplied to the load and does not vary continuously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10935577 in view of Tajima (US 2014/0125386).
Regarding claim 1, see claim 1 of U.S. Patent No. 10935577. U.S. Patent No. 10935577 does not teach the limitation of an electrostatic shield located between the primary winding and the secondary winding, wherein the electrostatic shield is grounded separately from an isolation transformer ground.
Tajima teaches an isolation transformer system (Figure 2), the system comprising: an isolation transformer (Figure 2 Component T) having a primary winding (Figure 2 Component N1), a secondary winding (Figure 2 Component N2), and an electrostatic shield located between the primary winding and the secondary winding (Figure 2 Component 5; Paragraph 0013 “an electrostatic shield plate between a primary winding of the pulse transformer and the secondary winding”), wherein the electrostatic shield is grounded separately from an isolation transformer ground (Paragraph 0034 “the electrostatic shield plate 5 is provided, being directly grounded to the second ground potential point GND2”; Figure 1 Component GND1 can be seen as the isolation transformer ground because the transformer is directly connected to that ground through the primary winding; Figure 1 Component 5 is directly connected to a separate second ground potential). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of Williams to incorporate an electrostatic shield as taught by Tajima. The advantage of the electrostatic shield is that it makes it possible to suppress an abnormal current flowing from the primary winding side to the secondary winding side while also reducing noise current within the circuit thus leading to more stable operation of the system and protecting power devices within the system from abnormal currents and voltages.
Regarding claim 2, see claim 1 of U.S. Patent No. 10935577.
Regarding claim 3, see claim 1 of U.S. Patent No. 10935577.
Regarding claim 4, see claim 1 of U.S. Patent No. 10935577.
Regarding claim 5, see claim 1 of U.S. Patent No. 10935577.
Regarding claim 6, see claim 1 of U.S. Patent No. 10935577.
Regarding claim 7, see claim 1 of U.S. Patent No. 10935577.
Regarding claim 8, see claim 2 of U.S. Patent No. 10935577.
Regarding claim 9, see claim 3 of U.S. Patent No. 10935577.
Regarding claim 10, see claim 4 of U.S. Patent No. 10935577.
Regarding claim 11, see claim 5 of U.S. Patent No. 10935577.
Regarding claim 12, see claim 6 of U.S. Patent No. 10935577.
Regarding claim 13, see claim 1 of U.S. Patent No. 10935577.
Regarding claim 15, see claim 9 of U.S. Patent No. 10935577. U.S. Patent No. 10935577 does not teach the limitation of an electrostatic shield located between the primary winding and the secondary winding, wherein the electrostatic shield is grounded separately from an isolation transformer ground.
Tajima teaches an isolation transformer system (Figure 2), the system comprising: an isolation transformer (Figure 2 Component T) having a primary winding (Figure 2 Component N1), a secondary winding (Figure 2 Component N2), and an electrostatic shield located between the primary winding and the secondary winding (Figure 2 Component 5; Paragraph 0013 “an electrostatic shield plate between a primary winding of the pulse transformer and the secondary winding”), wherein the electrostatic shield is grounded separately from an isolation transformer ground (Paragraph 0034 “the electrostatic shield plate 5 is provided, being directly grounded to the second ground potential point GND2”; Figure 1 Component GND1 can be seen as the isolation transformer ground because the transformer is directly connected to that ground through the primary winding; Figure 1 Component 5 is directly connected to a separate second ground potential). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of Williams to incorporate an electrostatic shield as taught by Tajima. The advantage of the electrostatic shield is that it makes it possible to suppress an abnormal current flowing from the primary winding side to the secondary winding side while also reducing noise current within the circuit thus leading to more stable operation of the system and protecting power devices within the system from abnormal currents and voltages.
Regarding claim 16, see claim 9 of U.S. Patent No. 10935577.
Regarding claim 17, see claim 9 of U.S. Patent No. 10935577.
Regarding claim 18, see claim 9 of U.S. Patent No. 10935577.
Regarding claim 19, see claim 9 of U.S. Patent No. 10935577.
Regarding claim 20, see claim 9 of U.S. Patent No. 10935577.
Regarding claim 21, see claim 9 of U.S. Patent No. 10935577.
Regarding claim 22, see claim 10 of U.S. Patent No. 10935577.
Regarding claim 23, see claim 11 of U.S. Patent No. 10935577.
Regarding claim 24, see claim 12 of U.S. Patent No. 10935577.
Regarding claim 25, see claim 13 of U.S. Patent No. 10935577.
Regarding claim 26, see claim 14 of U.S. Patent No. 10935577.
Regarding claim 27, see claim 9 of U.S. Patent No. 10935577.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         



	/THIENVU V TRAN/                                                                                Supervisory Patent Examiner, Art Unit 2839